Case 4:20-cv-00896-ALM-KPJ Document 45 Filed 05/28/21 Page 1 of 10 PageID #: 711




    1                                        U.S. DISTRICT CO RT
                                                                               FILED
    2                                   EASTERN DISTRICT OF TEXAS ' '
    3                                                                           Clerk, U.S. District Court
                                                                                Eastern District of exas
    4
          Mr. Michael Moates                                     Case No.: 4:20-cv-00896
    5
    6                     Plaintiff

    7             v.                                             OBJECTION TO
    8     Facebook Inc.                                          MAGISTRATE S REPORT AND
    9
                          Defendant                              RECOMMENDATION
   10
   11
   12
   13           The Magistrate Judge issued her Report and Recommendations See dkt 42. This is the

   14   formal specific objections to that report. First, the report cites three separate terms of service
   15
        however only one of the terms is enforceable. The Plaintiff signed up for one Facebook account
   16
        on July 13, 2014 and no other accounts were created despite the Defendants statements.
   17
        According to the 9th circuit in Douglas v Talk America, "Parties to a contract have no obligation
   18
   19   to check the terms on a periodic basis to learn whether they have been changed by the other

   20   side," wrote the judges. "Indeed, a party can't unilaterally change the terms of a contract; it must

   21
        obtain the other party's consent before doing so... This is because a revised contract is merely an
   22
        offer and does not bind the parties until accepted." So, with respect, the Plaintiff asks the court to
   23
        disregard the Magistrate Judges comments on any subsequent terms of service because they do
   24
   25   not apply to the Plaintiff. For that purpose, the Plaintiff will address only the original terms of

  26    service. Although, the Plaintiff argues he never agreed to any contract with Facebook when

  27    signing up.
  28


                                                         -1 -
Case 4:20-cv-00896-ALM-KPJ Document 45 Filed 05/28/21 Page 2 of 10 PageID #: 712




    1          Now with regard to the terms of service as they appeared on Facebook on July 13, 2014 it

    2   is important to note that the terms of service vague. The statement the Defendants are referencing
    3
        is:
    4
                       You will resolve any claim, cause of action or dispute (claim) you have with us
    5
                       arising out of or relating to his State ent or Facebook exclusively in the U.S.
    6
    7                  District Court for the Northern District of California or a state court located in San

    8                  Mateo County, and you agree to submit to the personal jurisdiction of such courts

    9
                       for the purpose of litigating all such claims. The laws of the State of California
   10
                      will govern this Statement, as well as any claim that might arise between you and
   11
                      us, without regard to conflict of law provisions.
   12
   13
   14          Here are the issues that cause vagueness and confusion:

   15
                   1. You is not specific. I could interpret you to only apply to me and not any
   16
                      companies, organizations, or other 3rd parties that I use the platform on behalf of.
   17
                   2. The term us is not specific. Does us refer to Facebook the platform. Facebook
   18
   19                 the company that would eventually merge with other companies? Does us cover

   20                 Facebook employees or just the company?

   21              3. The term “Facebook is unclear. Does this mean Facebook the platform?
   22
                      Facebook the corporate company? This is unclear and creates confusion on what
   23
                      “Facebook” they are talking about.
   24
   25              4. “You is not specific. I could interpret you to only apply to me and not any

   26                 companies, organizations, or other 3 rd parties that I use the platform on behalf of.

   27
   28


                                                        -2-
Case 4:20-cv-00896-ALM-KPJ Document 45 Filed 05/28/21 Page 3 of 10 PageID #: 713




    1            5. The term us is not specific. I could interpret the term us to apply only to

    2               Facebook the platform and not Facebook the company.
    3
    4            6. Any claim, cause of action, or dispute (claim) is not specific enough. This

    5               doesn t specify criminal, civil, or other matters. Some of which neither court
    6
                    above would h ve jurisdiction over. Furthermore, it creates an undue burden. For
    7
                    example, in regard to the grand jury subpoena (dkt. 20-13) it would require travel
    8
                    between New York, Texas, and California.
    9
   10
             Arguments due to contractual language:
   11
                1. “This statement” is singular and is not specific on which statement it is
   12
   13               referencing. Because they re are claims that are not covered in any statements or

   14               Facebook the platform this section is unenforceable to said claims.

   15
             Other Arguments:
   16
             1. Other than the existence of compelling public interest factors, Atlantic Marine does
   17
                not state whether other factual circumstances may constitute an "exceptional case." I
   18
   19           renew my argument that the COVID-19 pandemic qualifies as an exceptional case.

   20           Furthermore, I argue that unforeseen medical conditions listed in dkt. 36 constitute an

   21           exceptional case.
   22
             2. The Plaintiff further argues that because Facebook was his source of income and they
   23
                subsequently terminated that source of i come and because he paid them for this
   24
   25           reach, this constitutes an exceptional case. Typically, this would be considered private

   26           interest factors, however, the Plaintiff argues that because the Defendant is taking

   27           actions that make it impossible for him to travel that this is not simply a private
   28


                                                     -3 -
Case 4:20-cv-00896-ALM-KPJ Document 45 Filed 05/28/21 Page 4 of 10 PageID #: 714




    1           interest factor but a key element of the case. In addition, in the Atlantic Marine

    2           Construction Co., Inc. v. United States Dist ct Court for the Weste District of
    3
                Texas, the cour t did not rule on whether other factual circu stances may constitute an
    4
                "exceptional case." The Plaintiff argues here that they do. The court has already ruled
    5
                that the Plaintiff is in forma pauperis. See dkt 7. You can also see where the Plaintiff
    6
    7           listed under oath himself as self-employed via Facebook in dkt 3. In her

    8           recommendation, Judge Johnson cites Walker v. Car ival Cruise Lines which states

    9
                 the court found enforcing a forum selection clause would pose grave difficulties on
   10
                two plaintiffs. Id. at 1136, 1141 12. Both plaintiffs had such limited financial means
   11
                that travel to another state would have been prohibitively expensive. The court ruled
   12
   13           that “forum selection clause should not be enforced on other gr ounds that the Court

   14           failed to fully or adequately consider. Those grounds are: first, the fact that plaintiffs'

   15           physical disabilities and economic constraints are so severe that, in combination, they
   16
                would preclude plaintiffs from having their day in court and, second, the fact that
   17
                plaintiffs are seeking to vindicate important civil rights. The Plaintiff has argued
   18
   19           both financial and disability related claims and argues that the precedent set here

   20           applies. Also, had tire Plaintiff been given more than two days time to gather

   21           information for the court he would have provide more information. As states, due to
   22
                the court not allowing him because of an underlying medical condition that effected
   23
                his ability to conform to mask mandate he was required to mail documents and in
   24
   25           order to have them received by the court in time, he had to mail them well in advance

   26           of the court s deadlines. Respectfully, this is a matter that will be appealed to the 5th

   27           Circuit Court of Appeal for consideration should it not be able to be addressed prior
   28


                                                      -4-
Case 4:20-cv-00896-ALM-KPJ Document 45 Filed 05/28/21 Page 5 of 10 PageID #: 715




    1               to the order on the Motion to Transfer. By not allowing the Plaintif to e-file or enter

    2               the court without a mask, the magistrate judge deprived the Plaintiff of his right to
    3
                    due process of law.
    4
                3. The forum selection clause is unconscionable because it grossly favors the
    5
                    Defendants. A forum selection clause should not be enforceable when it has a great
    6
    7               chance of putting the Plaintiffs life at risk. The fact that the contract was written in a

    8               way were it likely would cause the Plaintiff emotional, medical and psychological

    9
                    trauma without the other side having to make any effort makes it one-sided.
   10
                    Objection to actions by the magistrate judge:
   11
                    1. On 1/13/2021, the Plaintiff gave a verbal motion for electronic filing and waited
   12
   13                   nearly four months to deny the motion. This caused m ny issues. To start, it gave

   14                  the Defendants an unfair advantage as they could submit documents outside of the

   15
                        court hours, which they did on numerous occasions. On 1/13 at 9:03 PM, 2/3 at
   16
                        8:01 PM, 5/17 at 8:58 PM. Not only did they get a time advantage, but the
   17
                       Plaintiff was at a disadvantage by multiple days because he was required to mail
   18
   19                  documents which in order to reach the courthouse on time, they had to be mailed

   20                  several days early. The judge would not allow the Plaintiff into the courfhouse

   21                  due to his medical conditions which prevented him from wearing a mask.
   22
                       Therefore, he was not afforded adequate time to research and prepare documents.
   23
                   2. The magistrate judge has a conflict of interest a d should have recused herself.
   24
   25                  She is or was a Facebook user12 and has shown she favors the company1 2 3.


   26
   27
        1 https://twitter.com/ priestjohnson/ status/459014571374940161
   28   2 https://twitter.com/ priestjohnson/ status/458980008158310400
        3 https://twitter.com/priestjohnson/status/458711618155589632


                                                         -5-
Case 4:20-cv-00896-ALM-KPJ Document 45 Filed 05/28/21 Page 6 of 10 PageID #: 716




    1           3. The magistrate judge assumes Facebook is right in saying I created an account in

    2              2017 which I dispute, and they have not provided any evidence to support.
    3
                4. The magistrate judge cites two terms of service from 2017 and 2020 to which the
    4
                   Plaintiff is not even subject to. He was never notified, nor did he agree. See
    5
                   Douglas v Talk America.
    6
    7           5. The Plaintiff will also file a Motion to Transfer Venue should this case be

    8              tr ansferred to California back to the federal courts in Texas. As of now, he plans

    9
                   to call 13 witnesses that reside in the State of Texas. Under 28 U.S. Code § 1404 -
   10
                   Change of venue, a change of venue may be granted for the convenience of
   11
                   parties and witnesses. In addition to asking Moates to travel to California, these
   12
   13              14 witnesses would also have to travel to California. This would be cost extensive

   14              including air fare, hotels, food, rental cars, etc. While the Plaintiff expect to

   15              dispose various Facebook employees, tlris can be done online and would not
   16
                   cause any expense to the Defendants. At this time, he is not planning to call any
   17
                   witness from Califo ia, subject to change.
   18
   19           6. The magistrate judge penafized the Plaintiff for “but he only submits one hospital

   20              record dated May 14, 2020. This was because the Plaintiff had to rush to mail

   21              documents given the fact his request for efile was not answered for four months
   22
                   and subsequently denied. This caused him to have a 2 day turn around to write up
   23
                   documents before having to mail them to tire court. Again, she states, he did not
   24
   25              provide “physician notes, observations, diagnosis, or post-visit instructions.” For


   26              the same reasons, the Plaintiff did not have the time he needed to gather this

   27              information. The information can be provided to the court if the Plaintiff is
   28


                                                     -6-
Case 4:20-cv-00896-ALM-KPJ Document 45 Filed 05/28/21 Page 7 of 10 PageID #: 717




    1              afforded time to gather the documents. In addition, the order denying the request

    2              is contrary to the Rules and Orders of the US District Court Eastern District of
    3
                   Texas. Under CV-5, With court permission, a pro se litigant may register as a
    4
                   Filing User in the Electronic Filing System solely for pui oses of the action.
    5
                   There is no logical reason why the court would deny such a request when it
    6
    7              admits there is a risk of health and well-being of all individuals during the global

    8              COVID-19 pandemic. See dkt 41. In her order, the magist ate judge says the

    9
                   court “requires parties proceeding pro se to ... file their papers in pe son” or
   10
                   “file their papers through mail.
   11
                7. The magistrate judge denied a request for oral arguments on this matter. That took
   12
   13              away the ability for the Plaintiff to answer the courts questions regardi g medical

   14              problems. The plaintiff is convinced the court does not understand the medical

   15
                   issues he faces.
   16
                8. The magistrate judge said that Plaintiffs claim that he “may” experience anxiety
   17
                   and shortness of breath if he were to wear a mask and board a plane is too
   18
   19              speculative. Let the Plaintiff be clear, there is a 98% chance the Plaintiff will

   20              experience anxiety and shortness of breath. On every single occasion the Plaintiff

   21              has worn a mask he has experienced shortness of breath which also resulted in an
   22
                   anxiety attack. She continues, “Plaintiff has not established he is unable to drive to
   23
                   California. The drive fro Texas to California is around 21 hours. During the drive
   24
                   time, the Plaintiff would have no way to use his BiPAP machine. Nebulizer, or other
   25
   26              electrical devices as they require 1) a steady stable environ ent, not a moving car

   27              due to water and liquid medication 2) a wall plug for electricity 3) access to water for

   28              the devices. Not having access to these devices puts the Plaintiffs life at risk and adds


                                                      -7-
Case 4:20-cv-00896-ALM-KPJ Document 45 Filed 05/28/21 Page 8 of 10 PageID #: 718




    1              to the likelihood of hospitalization. This would also cause a delay in any potential

    2              proceedings. As for flying, the same argument applies. During the flight time, the

    3              Plaintiff would have no way to use his BiPAP machine, Nebulizer, or other electrical
    4
                   devices as they require 1) a steady stable environment, not a moving car due to water
    5
                   and liquid medication 2) a wall plug for electricity 3) access to water for the devices.
    6
                9. The magistrate judge argues that the Plaintiffs claims about the removal of
    7
    8              requirement for the Texas mask mandate are wholly unsupported by the

    9              Executive Order. The Executive Order states, individuals are strongly

   10              encouraged to wear face coverings and “Nothing in this executive order
   11
                   precludes businesses or other establishments from requiring employees or
   12
                   customers to follow additional hygiene measures, including the wearing of a face
   13
   14              covering. Id. at 1,568. The Executive Order GA-34 merely states the Texas

   15              gubernatorial branch will no longer use its authority to require individuals to

   16              adhere to certain public health protocols, but establishments may still i pose
   17
                   such restrictions, so long as such restrictions do not run afoul of another law. But
   18
                   encouragement is not a requirement. There are many businesses who have lifted
   19
   20              this requirement. In addition, as of this filing, California still requires masks and

   21              will continue to do so in the future. This does not take into account the states the

   22              Plaintiff would be required to travel through to get to California given the
   23
                   magistrates argument that he should drive 21 hours to California.
   24
                10. On the day the Plaintiff signed up. Facebook s website read By clicking Sign
   25
                   Up, you agree to our Terms and that you have read our Data Use Policy, including
   26
   27              our Cookie Use. The Plaintiff did not click{ing} Sign Up on the Facebook

   28              website. Technically, the Plaintiff is not subject to the subject to the Terms of



                                                     -8-
Case 4:20-cv-00896-ALM-KPJ Document 45 Filed 05/28/21 Page 9 of 10 PageID #: 719




    1                 Service. In addition, Facebook did not have terms. They had a Statement of

    2                Rights and Responsibilities to which the Plaintiff never agreed to. If the
    3
                     Defendants want to argue that the Plaintiff agreed to such terms, the Plaintiff
    4
                     requests that the Defendants show 1) that the Plaintiff was the individual who
    5
                     clicked the button and 2) that the plaintiff actually clicked the button.
    6
    7             11. Absent the ability to settle, the Plaintiff is intending to file (with an attorney) two

    8                additional lawsuits on behalf of organizations he represents. These cases will be
    9
                     filed in the Eastern District of Texas. These cases will likely not be transferred as
   10
                     the businesses did not consent to the terms. In addition, prudence would dictate
   11
                     that these cases be in the same court as many of the witnesses and evidence.
   12
   13             12. Finally, the Plaintiff alleges that the transferring this case to the Northern District

   14                of California would cause a major conflict of interest. The Court of the Northern

   15
                     District of California owns and operates a Facebook page. That makes them a
   16
                     customer of Facebook4. They are a consumer of the Defendants. The Eastern
   17
                     District of Texas does not own or operate such a page. There is a potential that if
   18
   19                the request was granted, this would be used as grounds for appeal up to the

   20                Supreme Court. The entire district court has a conflict of interest with this case.

   21
   22
                     For all of the reasons listed above, the Plaintiff prays the court will draw different
   23
                     conclusions than the magistrate judge and not follow the recommendations.
   24
   25
   26
   27
   28
        4 https://www.facebook.com/USDCCAND


                                                       -9-
Case 4:20-cv-00896-ALM-KPJ Document 45 Filed 05/28/21 Page 10 of 10 PageID #: 720




     1
    2                                                                                    Michael Moates

     3
                                                                        2700 Colorado Boulevard #1526
    4
                                                                                      Denton, TX 76210
     5
                                                                                          (817)999-7534
     6
     7                                                            michael.moates@thenarrativetimes.org

     8
     9
         CERTIFICATE OF SERVICE
    10
    11
         The undersigned hereby certifies that all counsel of record who are deemed to have consented to
    12   electronic service are being served with this document via email pursuant to Local Rule CV-5.
    13
    14
    15
    16
                                                                                         Michael Moates
    17
                                                                        2700 Colorado Boulevard #1526
    18
    19                                                                                Denton, TX 76210

   20                                                                                     (817)999-7534
   21
                                                                  michael.moates@thenarrativetimes.or
   22
   23
   24
   25
   26
   27
   28


                                                      - 10-
